Case 4:20-cv-03709 Document 36-5 Filed on 11/02/20 in TXSD Page 1 of 4

EXHIBIT 4

 
Case 4:20-cv-03709 Document 36-5 Filed on 11/02/20 in TXSD Page 2 of 4

Civil Action No. 4:20-cv-03709

DECLARATION OF MICHELE ROYER
Pursuant to 20 U.S.C. § 1746, I, MICHELE ROYER, declare as follows:

1. My name is Michele Royer. I am over the age of 18, have personal knowledge of
the facts stated in this declaration, and can competently testify to their truth.

2. I am a registered voter in Harris County, Texas On October 20, 2020, I voted using
Harris County’s drive-thru voting at the Humble Civic Center. I had to show my ID, confirm my
address and sign the register before I was permitted to vote.

4. I chose to vote using drive-thru voting because I am a widow with great responsibility
to stay healthy and safe from Covid 19 for my young son. As I assist with his virtual learning,
only order our groceries for delivery to our home, no longer meet friends or go out to eat, voting
in person just seemed a risk to my health. Also, the convenience of staying in my car helped as I
wear a prosthetic leg and standing in a possible long line can be quite difficult and painful. Harris
County advertised it as an option for voters this year and I believed it was a good option for
someone like me.

5. Because of this litigation, | am now worried that my ballot may not be counted even
though I did everything the election officials asked of me. I am also seriously concerned that, if
this court were to invalidate my legitimate vote, I would have to cast a new ballot to ensure my
vote is counted. Because early voting ended, the only way for me to do that would be to go to my
polling place on Election Day. But the whole reason I chose to vote early was to avoid that
situation. My son’s birthday is Election Day of November 3, and early voting has always been my

mode of voting to free myself on his special day.

 
Case 4:20-cv-03709 Document 36-5 Filed on 11/02/20 in TXSD Page 3 of 4

6. Now more than ever, while assisting a home learner, teaching community college online
classes both day and evening myself, voting on election day is extremely difficult if not impossible.

I have work and parental obligations that would make it difficult to go to the polls and stand in

line on Election Day. Moreover, I am very concerned about the risk of being infected with the
coronavirus that accompanies standing in line at the polls as well as my physical stamina of
standing for long periods of time. That was why I chose the drive-through option in the first place.
If I have to go to a polling place on Tuesday to cast a new ballot, I would be forced into a position
where I have to choose between my right to vote and my wellbeing of not just myself but of my
son.

I declare under penalty of perjury that the foregoing is true and correct.

DATED: November 1, 2020

Michele Royer

Michele Royer

 

 
     

Signature:

Michela Royer (Nov4., 2020 23:24 CST)

Email; shelly.royer@yahoo.com

 
 

 

Hotze v. Hollins - Michele Royer Declaration

 

Final Audit Report 2020-11-02
Created: 2020-11-02
By: Kenneth Barrett (kennethroycebarrettlaw@yahoo.com)
Status: Signed
Transaction ID: CBJCHBCAABAAVKDU46q_FeGQ1PwJitMAPhF6hsQdX2z9

 

 

 

 

"Hotze v. Hollins - Michele Royer Declaration" History

*) Document created by Kenneth Barrett (kennethroycebarrettlaw@yahoo.com)
2020-11-02 - 4:56:19 AM GMT- IP address: 73.206.125.217

© Document emailed to Michele Royer (shelly.royer@yahoo.com) for signature
2020-11-02 - 4:56:41 AM GMT

©) Email viewed by Michele Royer (shelly.royer@yahoo.com)
2020-11-02 - 5:11:14 AM GMT- IP address: 73.155.228.147

© Document e-signed by Michele Royer (shelly.royer@yahoo.com)
Signature Date: 2020-11-02 - 5:24:56 AM GMT - Time Source: server- IP address: 73.155.228.147

© Agreement completed.
2020-11-02 - 5:24:56 AM GMT

Adobe Sign

 

 
